Case 1:21-cv-00009-TSK-MJA Document1 Filed 01/25/21 Page 1 of 12 PagelD #: 1

Attachment A

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIAF [LED

|

 

 

_ JAN 25 2021
JAMES CoLe (4670 bt) FC. U.S. DISTRICT COURT -WND
RKSBURG, WV 26301

l4azecron, 0,801 5000, Bruce rod Mill 5, WU: a

Your full name FEDERAL CIVIL RIGHTS

COMPLAINT
(BIVENS ACTION)
V. Civil Action No.: / ‘2/ Cc / q

 

(To be assigned by the Clerk of Court)

Case MGA. McCall Unit 14 £ Jeeh

ECL HAZEL TON Aloi
(Ur [sams

 

 

Enter above the full name of defendant(s) in this action

I. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Il. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Name of Plaintiff: JAMES COLE Inmate No:: 41 lo TOo
Address: (-¢ £ ITAZELCON, 0,0. OA §d00
ARVCETON M{ELS, WUe 2O525

 

Jn Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-2013
Case 1:21-cv-00009-TSK-MJA Document1 Filed 01/25/21 Page 2 of 12 PagelD #: 2

Attachment A

B. Name of Defendant: Case Meek MeCaLl
Position: CASE MG-R, UNIl L4
Place of Employment: (-C L H#47EL TON
Address: P.0, ®©Ox ee 150, £.0.C HAZCELTON
[SRUCETON MILLS, Wie 16525 (1610 SKY View De)

[ 304) 379-5000

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

 

 

 

If your answer is “YES,” briefly explain: PEFE MOA MCCALL,
Vol(aten The US, CowstidutroMel Protectian
GARAVTEEO Eby AND US Cif ens, Whitin Rx
Zeizen my Leen mace, while | was sv LO KGoWW.

 

B.1 Name of Defendant:
Position:
Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

B.2. Name of Defendant:
Position:
Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

 

United States District Court 8 Northern District of West Virginia-2013
Case 1:21-cv-00009-TSK-MJA Document1 Filed 01/25/21 Page 3 o0f12 PagelD#: 3

B.3

B.4

Attachment A

If your answer is “YES,” briefly explain:

 

 

 

 

 

Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

 

United States District Court 9 Northern District of West Virginia-2013
Case 1:21-cv-00009-TSK-MJA Document1 Filed 01/25/21 Page 4 of 12 PagelD #: 4

Attachment A

B.5 Name of Defendant:

 

Position:
Place of Employment:
Address:

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

Il. PLACE OF PRESENT CONFINEMENT

Name of Prison/ Institution: EE: C,Z HALELTOM

A.

E.

 

Is this where the events concerning your complaint took place?
@ Yes O No

If you answered “NO,” where did the events occur?

 

Is there a prisoner grievance procedure in the institution
where the events occurred? H Yes # No

Did you file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?
O Yes m No

If your answer is “NO,” explain why not: L covtact Conpectrowel
Couseloa SHOVEL CR yhilt He Styvlred Was JAS iMS out,
Churstnns DAES Ae Cousselue FtyuZken ReELSED Ly
IS5ug AN Advan |STRAVE REMEOY BLE. [ Fulilt)

If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
Case 1:21-cv-00009-TSK-MJA Document1 Filed 01/25/21 Page 5of12 PagelD#: 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

 

 

LEVEL 1 Do
LEVEL 2 VO
LEVEL 3 APOLY

 

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A. Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? O Yes @ No

B. — If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV

 

 

PREVIOUS LAWSUITS”
1. Parties to this previous lawsuit: .
Plaintiff(s):
Defendant(s):
2. Court:

 

(If federal court, name the district; if state court, name the county)

3. Case Number:

 

4. Basic Claim Made/Issues Raised:

 

 

 

 

 

 

5. Name of Judge(s) to whom os was assigned:

 

6. Disposition:
(For example, was the case dismissed? Appealed? Pending?)

 

7. Approximate date of filing lawsuit:

 

 

 

United States District Court II VY Northern District of West Virginia-2013

N/V
Case 1:21-cv-00009-TSK-MJA Document1 Filed 01/25/21 Page 6 of 12 PagelD #: 6

Attachment A

8. Approximate date of disposition. Attach Copies:

C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
O Yes O No

D. _ If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not
sought.

 

 

 

 

E. Did you exhaust available administrative remedies?
O Yes O No

F, If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted.

 

 

(IZ
ilk

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

 

 

1. Parties to previous lawsuit:

 

United States District Court 12 Northern District of West Virginia-2013
Case 1:21-cv-00009-TSK-MJA Document1 Filed 01/25/21 Page 7 of 12 PagelD #: 7

 

 

 

 

 

 

[ Attachment A
Plaintiff(s):
Defendant(s):
2. Name and location of cour and case number:
|
|
3. Grounds for dismissal: | 0 frivolous 0 malicious

O failure to state a clain} upon which relief may be granted

4. Approximate date of filing lawsuit:

 

 

 

 

5. Approximate date of disposition:
V. STATEMENT OF CLAIM Ne

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)

NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

 

CLAIM 1: Detenpso&l Ose Vibe MeCall jpwlalen me pice fo rag
U.S. Coveds, Ave IsT Ameuamnesl D1GKS, CuGreEdD Iw PG
Amendnst Cyvels Uuysual Poustment scawst mts
Sh Amol Melt, 6M Amid meut_ 4 Anse mer.
WicCall ik Rgeneat CAavseh Woy fow sryJURY 2

Supporting Facts: 0w ee. 4, 40900 a7 127/40 om L Voll L1 ger ee)

 

United States District Court 13 Northern District of West Virginia-2013
C

Case 1:21-cv-00009-TSK-MJA Document1 Filed 01/25/21 Page 8 of 12 PagelD #: 8

Allachuessl (4)

Tames Cole (467006)

Me Metall, Chay be seu ow the Uujt Ld
Camera Retrtvibg my LEGAL MAIL, th noonr Ms

Cell-docn , 04560 UPtw Sovh0 JLO6- MENT, Quce HE,

CASE MCR. Liclall Motrce tay Legal: hail,

Cron "Philager tus TusocerT Paaed" ms
(mA 08 85A BluesRiskss Ano tt Deno strare

J was Acrual Iwugcent “ Aowever | hao
bo Weil, Aiscovged evidewce (Huo 4on) te

Get back tht cout He Case Mer MeCatl

 

SO e€1zeo MG LEGAL MAUL tp bialatea of-vhe |

US, Costitotrand Pauferus Jat 5%,
6%, 400 8 Anesomeat Witt 4 Amewdired
COMIEG VEN CLS,

—— Z, ceclane twlta 19 uSC S746. Fave

| Lr meS COLE

 
Case 1:21-cv-00009-TSK-MJA Document1 Filed 01/25/21 Page 9of12 PagelD #: 9
Attachment A

4
L witness, (ase Mer Mets Mat cel/ B18 | polilely tale
Metall, while He Uit Was ow A CHVIONG (ockobun, #y

Cony my Legal Mail, [ wasted tr plescst to my tocat—
Ap powted 4. itoaney Aho Honoprble TAREQ KuShWA Fin
=> thay

CL errtw ly bt COMMAS WOME Ries. Mell bethievs mg
Mccall, giaTiay my 6” Amel mest 2ICK-T0

CLAIM 2:
Cobused , Adl Cotstrtuted A G1 Anted foal
Rvel + (WUS4Al PuAisit Mee LIVE GAL

C

IW PASO Avo fytae 18 Bocohemte wu, Mat
Wo) fave allow YOUR Feee 0017 «

Supporting Facts: He Me Me Call SEIZE MG Leca! Mail

Jtmosteatwe | An beiwe Reld ih viglttou ch We
US. Coustittor AO. ty RiuHr TO Counsel. £ UMS

seuawe A COPY fo_ ob. TarRen- KUSHWVER, f0
App) by ng Cleuencg ApPUAHOL

cLAIM3: Me McCall, Uiolatect hb 4 Amid mest
AibeAE th Wave mg [6Al-(Mail pu AG PERSO »

Supporting Facts: By Se/ZiWe mg LecAl- Mail, McAll

Vidlateo Mun Ft Aneni nerd fo toe U5. COSY.
This Geizbhe was (llega. £ Cou/h posse),

LECKHL MALL WIth mg Natt on te

cLraM4  McCal) VWiolarey he Sy 6%
A mepamert (0 The US. CONST] TOfMOh«

Supporting Facts: _/ VU Y Lecco Marl [oA On _'' Pe nnSy lLVAhli-
Luhoceur peoveg-" TAPE (wivens) ry, MS. MARISSA

DLves Feliu, EG,

United States District Court 14 Northern District of West Virginia-2013
Case 1:21-cv-00009-TSK-MJA Document1 Filed 01/25/21 Page 10 of 12 PagelD #: 10

Attachment A

Lol d faye Aro COUN HAVE ALLOWED, me
fo Get bace (wip Qbali F whS Sehbive A CObyY
PAilADELOMIL FebERM Dereanen's, Ms Elizabeth L. Todliv LG
bohe Paestuked fy my JUNE LH. MG Coma SSAA E PELEME Affe
CLAIM 35:

 

 

 

 

 

 

Supporting Facts:

 

 

 

 

 

VI INJURY

Describe BRIEFLY and SPECIFICALLY how you have been injured and the

exact nature of your damages.
‘3 dotoment, CovIU pave a/floweel nes pEwT [eymO

to CRant Elertncy, Juve fo ty inoceel, Reiws- ReESL{ZAIT? o
Gn & CRIML Y 04K 0/0 VOT COMAIT Lowe "| LO MEAT OF LIFE,
TAhiAeky © gai t sueK eae conttvati.e ALI6, | Covld have
attract yp py CbmPAbark Reltasee The wLtnved “ybkiwinedt
Coli kytute GU Amend uert Ceutl + Uwusal Pumispmtite

VII. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make
no-legal arguments. Cite no cases or statutes.
TC warp case Men McCall, by pe fyaw me LECAlHall
AND/OR fale Thial Au Joey) Auch A TUDC-MELT, AGAUST
me Hin foe &/,066,600-06 SoA,

 

 

United States District Court 15 Northern District of West Virginia-2013
Case 1:21-cv-00009-TSK-MJA Document 1 Filed 01/25/21 Page 11 of 12 PagelD #: 11

Attachment A
DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he/she is the plaintiff in the

above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at CI Ha2erav on /- 2§ —202/

(Location) (Date)

Anes Lote

ur Signature

 

 

United States District Court 16 Northern District of West Virginia-2013
Case 1:21-cv-00009-TSK-MJA Document 1 Filed 01/25/21 Page 12 of 12 PagelD #: 12

Attachment E

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

Tames Cole
(41167066)

Your full name

V Civil Action No.:

Case Mer LY Mell
ECL HAZELTON

 

 

Enter above the full name of defendant(s) in this action
Certificate of Service
I, JAMES COLE (your name here), appearing pro se, hereby certify
that I have served the foregoing CLERK OF COURTS (title of
document being sent) upon the defendant(s) by depositing true copies of the same in the

United States mail, postage prepaid, upon the following counsel of record for the

defendant(s) on / ~ 4 S$ ~21¢0 D| (insert date here):

(List name and address of counsel for defendant(s))

Alarora Lolo
7

(sign your name)

 

United States District Court 25 Northern District of West Virginia-2013
